Citation Nr: 0807863	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-18 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from December 1970 to November 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  In an October 1999 rating decision, the RO last denied 
service connection for a psychiatric disorder.

2.  Evidence added to the record since October 1999 
concerning the veteran's psychiatric disorder does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  A rating decision in October 1999 which denied 
entitlement to service connection for a psychiatric disorder 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since the October 1999 
rating decision is not new and material, and the claim of 
entitlement to service connection for a psychiatric disorder, 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a letter dated in June 2005.  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and notice of the specific evidence needed to 
reopen claims, as is now required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), was provided in June 2005 and March 2006 
letters to the veteran.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, notice 
was not given prior to the appealed decision; however, the 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based and the Board specifically finds that 
the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  The claims were subsequently readjudicated in a 
September 2007 supplemental statement of the case.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  
Solicitation of a medical opinion is not required in a claim 
to reopen until new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

The veteran's claim for a psychiatric disorder was last 
denied by the RO in October 1999.  Evidence of record at the 
time of the October 1999 decision included:  service medical 
records which showed that the veteran was admitted to the 
psychiatric division of Walter Reed Hospital in 1971 due to 
bizarre behavior and that he was ultimately diagnosed as 
having acute alcohol intoxication with possible LSD 
flashbacks; written statements from the veteran that his 
nervous disorder was due to an electric shock during service 
and that he attempted to commit suicide in service; and a 
1982 VA treatment record in which the veteran is diagnosed as 
having paranoid schizophrenia.   

The basis of the denial of entitlement to service connection 
for a psychiatric disorder was that there was no showing that 
the veteran had a diagnosis of a psychiatric disorder which 
was etiologically related to active service.  

As there was no timely appeal, the RO's October 1999 denial 
of service connection is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

The present claim was initiated by the veteran in August 
2004.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."   38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence added to the record since the RO's 
October 1999 decision concerning the veteran's complaint of a 
psychiatric disorder, includes statements in writing and VA 
treatment records.

The veteran's statements of that he has a nervous disorder 
due to an electric shock during service and that he attempted 
to commit suicide in service are not new in that such 
statements merely repeat what he had stated to VA prior to 
the October 1999 RO rating decision.

VA medical treatment records show that the veteran has been 
diagnosed as having depression.  There is not, however, 
competent evidence linking a current psychiatric disorder 
with service.  Absent evidence of a nexus between any 
currently shown psychiatric disorder and service, the newly 
received evidence does not raise a reasonable possibility of 
substantiating the claim.

As new and material evidence has not been received, the claim 
for service connection for a psychiatric disorder is not 
reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2007). 


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
psychiatric disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


